Order entered October 7, 2020




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                           No. 05-20-00844-CV

                           IN RE J.H., Relator

        Original Proceeding from the 422nd Judicial District Court
                         Kaufman County, Texas
                    Trial Court Cause No. 95585-422

                                 ORDER

     Before the Court is real party in interest’s October 6, 2020 motion for

sanctions. We DENY the motion.




                                        /s/   JOHN G. BROWNING
                                              JUSTICE